

116 HR 6838 IH: Emergency Funding for Child Protection Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6838IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Schrier (for herself, Mr. Young, and Ms. Bass) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide emergency funding for caseworkers and child protective services.1.Short titleThis Act may be cited as the Emergency Funding for Child Protection Act.2.Additional amounts for the State grant program for child abuse or neglect prevention and treatment programs(a)AppropriationThere are hereby appropriated to the Secretary of Health and Human Services (referred to in this title as the Secretary), out of amounts in the Treasury not otherwise appropriated, $500,000,000 for fiscal year 2020, for the purpose of providing additional funding for the State grant program under section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a), in accordance with this section. Such amounts shall be in addition to other amounts made available for such purpose, and shall remain available until expended.(b)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. (c)AllotmentsAs soon as practicable, but not later than 30 days after the date of enactment of this Act, the Secretary shall make allotments out of the amounts appropriated under subsection (a) to each State and territory receiving an allotment under section 106(f) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(f)) for fiscal year 2019, in the same manner that amounts appropriated under section 112 of such Act (42 U.S.C. 5106(f)) are allotted to States in accordance with section 106(f)(2) of such Act, except that, in allotting amounts under this subsection, $50,000 shall be deemed to be $1,000,000 each place such amount appears in such section 106(f)(2).(d)Use of fundsAmounts received by a State or territory under subsection (c) may be used, consistent with section 106 of the Child Abuse Prevention and Treatment Act, to—(1)expand the ability of caseworkers to conduct safe, remote and in-person, homes visits and family visits to investigate and treat child abuse and neglect, which may include—(A)purchasing personal protective equipment for caseworkers and families, such as gloves, hand sanitizer, and face masks; (B)providing premium pay for caseworkers conducting in-home visits;(C)purchasing new technology and updating or improving existing technology infrastructure for child welfare agencies;(D)purchasing technology, including internet access, and prepaid telephone minutes for families; and(E)training on the use of such technology for caseworkers, families, and child welfare agencies;(2)operating and expanding the national hotline, including by publicizing such helpline, hiring more staff, and increasing hours of operation;(3)access mental health consultation and services, including with infant-early childhood mental health providers, to train and support caseworkers in the impacts of disasters and traumatic experience for children (including very young children), youth, and adults, to help caseworkers provide trauma-informed services;(4)enhance the ability of caseworkers to connect families with, or facilitate access to, other services, such as telebehavioral health care, in-person well-child visits with pediatricians, substance abuse treatment, and early intervention and special education services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) for young children with developmental delays and disabilities;(5)address the needs, including mental health needs, of lesbian, gay, bisexual, transgender, and queer youth who are suspected victims of child abuse or neglect;(6)purchase emergency supplies for families caring for children under protective services supervision (either at home, in kinship care, or in foster care) and not able to afford them, which may include cleaning and sanitizing supplies, diapers, hygiene products, formula for infants and toddlers, and reusable cloth face coverings that are consistent with the guidelines of the Centers for Disease Control and Prevention for preventing the spread of COVID–19 among the general public;(7)provide support, including assistance payments and access to legal representation, as needed, to relatives or fictive kin to care for children whose parents are diagnosed with COVID–19 until the parents are recovered, in lieu of placing such children in foster care; and(8)carry out such other activities that enhance the ability of the State or territory to protect children and support families during the COVID–19 pandemic. (e)No State match requiredA State or territory shall not be required to provide any additional funding for the State program under section 106 of the Child Abuse Prevention and Treatment Act as a condition for receiving an allocation under subsection (c).(f)ReportsEach State or territory receiving an allotment under this section shall submit to the Secretary, every 6 months until the amount so allotted has been fully expended, a report detailing how such State or territory is using such allotment in accordance with the requirements of this section.3.Additional amounts for community-based grants for the prevention of child abuse and neglect(a)AppropriationThere are hereby appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020, for the purpose of providing additional funding for the community-based grants for the prevention of child abuse and neglect under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.), in accordance with this section. Such amounts shall be in addition to other amounts made available for such purpose, and shall remain available until expended. (b)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. (c)AllotmentsAs soon as practicable, but not later than 30 days after the date of enactment of this Act, the Secretary shall make allotments out of the amounts appropriated under subsection (a) to each State receiving an allotment under section 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) for fiscal year 2019, in the same manner that amounts appropriated under section 209 of such Act (42 U.S.C. 5116i) are allotted to States in accordance with section 203 of such Act, except that, in allotting amounts under this subsection—(1)in subsection (a) of such section 203, 1 percent shall be deemed to be 5 percent; (2)in subsection (b)(1)(A) of such section 203—(A)70 percent shall be deemed to be 100 percent; and (B)$175,000 shall be deemed to be $1,000,000; and(3)subsections (b)(1)(B) and (c) of such section 203 shall not apply.(d)Use of fundsAmounts received by a State under subsection (c) may be used, consistent with title II of the Child Abuse Prevention and Treatment Act, to—(1)provide services and supports to help families build protective factors linked to the prevention of child abuse and neglect;(2)purchase emergency supplies and basic necessities for families, which may include diapers and infant hygiene products, formula, non-perishable food, water, soap, hand sanitizer, and reusable cloth face coverings that are consistent with the guidelines of the Centers for Disease Control and Prevention for preventing the spread of COVID–19 among the general public;(3)maximize the participation of racial and ethnic minorities; children and adults with disabilities; families experiencing domestic violence; families experiencing homelessness and those at risk of homelessness; families with low-incomes and families with caregivers recently unemployed; lesbian, gay, bisexual, transgender, and queer youth; and young parents in community-based and prevention-focused programs designed to strengthen and support families to prevent child abuse and neglect;(4)bolster the efforts of the State hotlines by publicizing such hotlines, hiring more staff, and increasing hours of operation;(5)establish satellite locations and mobile units for community based nonprofit organizations and family resource centers so families can access resources and services in a safe manner;(6)hire, and provide premium pay to, social program navigators, parent coaches, and home visitors to reach more families;(7)purchase technology, including internet access, for staff and families to support the prevention of child abuse and neglect, and train staff and families to facilitate usage of such technology;(8)develop and distribute parenting tip sheets and guides for families that address topics that may include—(A)children’s responses to trauma caused by the COVID–19 pandemic;(B)adult self-care and stress management;(C)familial conflict resolution and de-escalation;(D)maintaining healthy attachments between caregivers and children, and where appropriate, birth parents;(E)understanding the intersection of trauma with childhood development; and(F)other tips and advice pertinent to maintaining child and parent well-being during the COVID–19 pandemic;(9)access mental health services, including infant-early childhood mental health services, through mental health consultants to train and support staff around the impacts of the COVID–19 pandemic, about the intersection of trauma with childhood development, and establish or support local trauma response teams and the procedures to connect via remote technology;(10)assist community-based organizations operating programs and activities designed to strengthen and support families to prevent child abuse and neglect with operating costs to ensure that such organizations can continue providing services during the COVID–19 pandemic; and(11)carry out other programs, services, and activities that strengthen families and prevent child abuse and neglect. (e)No State match requiredNotwithstanding section 204(4) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d(4)), a State shall not be required to provide any additional funding for the program under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.) as a condition for receiving an allocation under subsection (c).(f)ReportsEach State receiving an allotment under this section shall submit to the Secretary, every 6 months until the amount so allotted has been fully expended, a report detailing how such State is using such allotment in accordance with the requirements of this section. 